El Juez Pbesidente Sr. Hernández,
emitió la opinión del tribunal.
La presente es una apelación en procedimiento sobre co-bro de fianza.
En 22 de septiembre de 1914, la sociedad mercantil Ar-bona Hermanos radicó demanda ante la Corte de Distrito de Ponce contra H. C. Christianson & Company con súplica de qne se declarara rescindido nn contrato de compraventa de *286500 sacos de azúcar refinado que ambas partes babían cele-brado, condenándose además a los demandados al pago de la suma de $1,000 en concepto de indemnización de daños y perjuicios por incumplimiento de dicho contrato y también en costas, desembolsos y honorarios de abogado.
En la propia fecha la parte demandante presentó una mo-ción de embargo para asegurar la efectividad de la sentencia, cuya pretensión le fué concedida en el mismo día, decretán-dose el embargo de bienes de la demandada previa fianza de $2,000, suficientes a cubrir la suma reclamada de $1,000 y $200 más para cubrir desembolsos y honorarios.
El embargo fué practicado en 184 sacos de azúcar refi-nado; y a moción de la demandada, el embargo se dejó sin efecto mediante fianza que prestaron los comerciantes de esta ciudad de San Juan, Segundo Cadierno y Manuel Gómez en octubre Io. de 1914, hasta la suma de $1,200.
Anotada en 5 de enero de 1915 la rebeldía de la sociedad demandada se dictó contra ella sentencia en 30 de enero ci-tado por la que se condena a H. C. Christianson & Company a pagar a los demandantes Arbona Hermanos la cantidad de $1,000 en concepto de indemnización por daños y perjuicios derivados del incumplimiento del contrato, con las costas, de-sembolsos y honorarios del abogado de los demandantes.
Por resolución de 19 de mayo de 1915, la corte de Ponce desestimó la moción de la parte demandada para abrir la rebeldía, anular la sentencia dictada y cancelar la fianza, por no tener jurisdicción sobre la demandada, cuya resolución en grado de apelación fué confirmada por esta Corte Suprema en 28 de enero de 1916. 23 D. P. B-. 493 y 501.
Posteriormente la demandada presentó otra moción a la corte de Ponce para que se dejara sin efecto la sentencia de rebeldía, fundándose en que la comparecencia hecha a su nombre en la moción para sustituir el embargo con una fianza no fué hecha por abogado autorizado, y habiendo sido dene-gada aquella moción por resolución de 19 de mayo de 1916, *287la resolución fné apelada y desestimado el recurso por sen-tencia de esta Corte Suprema de marzo 16, 1917. 25 D. P. R. 1 y 18.
En moción de 8 de julio de 1916 la demandante liabía so-licitado de la corte de Ponce que se librara orden de ejecu-ción contra la demandada H. C. Christianson & Company y que en el caso de no encontrarse bienes suficientes de su pro-piedad se embargaran bienes a los fiadores para cubrir el montante de la sentencia. Los apelantes en el presente caso, Cadierno y Gómez, afirman en su alegato que la ejecución no se efectuó por haber pendiente apelación ante el Tribunal Supremo, y que por entonces no se dieron pasos algunos contra los fiadores.
Volvieron Arbona Hermanos a presentar nueva moción a la corte reproduciendo la anterior de 8 de julio de 1916 por la razón de que la apelación interpuesta por la deman-dada contra la orden de dicha corte de 19 de mayo de 1916, había sido declarada sin lugar por el Tribunal Supremo, y entonces la corte de Ponce por resolución de 9 de abril de 1917 dispuso que se “expidiera orden de ejecución para hacer efectiva la sentencia en cuanto al importe de ella y memo-rándum de costas sobre bienes de la demandada, y que en el caso de no encontrarse bienes propios de la demandada suficientes a cubrir el montante de la sentencia, intereses legales desde su pronunciamiento, y montante del bill de cos-tas aprobado, se procediera al embargo y venta de los bienes de los fiadores, no excediendo dicho embargo de mil doscien-tos dollars ($1,200) importe de la fianza.”
El mandamiento de ejecución en la forma ordenada fue expedido al márshal de la Corte de Distrito de San Juan en 25 de abril de 1917; pero el mandamiento en la parte rela-tiva a los fiadores no fue cumplimentado por haber solicitado del márshal la representación de Arbona Hermanos que se abstuviera de hacerlo, con el fin de ajustar el procedimiento estrictamente a las disposiciones de la Ley No. 27 de 19 de abril de 1916 y a los preceptos complementarios de la misma *288contenidos en los artículos 307 al 312, inclusive, del Código de Enjuiciamiento Civil, como así lo manifestó la demandante en moción de 26 de mayo de 1917, en la que, alegando además que la sentencia no había sido satisfecha en todo ni en parte, como así se hacía constar en affidavit del abogado, suplica que de acuerdo con las disposiciones legales citadas se ex-pida un emplazamiento dirigido a los fiadores Segundo Ca-dierno y Manuel Gómez en el cual se describiera la sentencia y se requiriera a dichos fiadores para que muestren causa, si alguna tuvieren, dentro del término legal correspondiente, según el sitio en que se verifique el diligenciamiento, para que no los obligue la sentencia dictada en el caso contra H. C. Christianson & Company. La corte accedió a lo solicitado por orden de 28 de mayo de 1917. El emplazamiento se hizo a los fiadores, y habiéndoles sido anotada la rebeldía en 22 de junio de 1917, por no haber'comparecido dentro del tér-mino legal después de emplazados, a petición de la sociedad demandandante se registró sentencia contra ellos en 23 de junio de 1917, “obligándolos a pagar mancomunada y soli-dariamente a la sociedad demandante Arbona Hermanos el montante de su fianza ascendente a $1,200, a cuyo efecto se expediría oportunamente mandamiento al márshal para ha-cerla efectiva.”
Esa sentencia ha sido apelada para ante esta Corte Su-prema por la representación de Segundo Cadierno y Manuel Gómez.
Alega iá parte apelante como motivos del recurso los si-guientes :
I. Que la sentencia dictada contra los fiadores es defec-tuosa porque la Ley de 13 de abril de 1916 no es aplicable al caso y no justifica dicha sentencia.
II. Que la sentencia apelada infringe la Séptima En-mienda a la Constitución de los Estados Unidos.
III. Que la sentencia apelada infringe la prohibición con-tenida en la Constitución de los Estados Unidos, de que no se privará de la propiedad sin el debido procedimiento de *289ley y la prohibición contra el quebrantamiento de contratos; infringiendo también el artículo 2 de nuestra Ley Orgánica de 2 de marzo de 1917.
IV. Que la sentencia apelada es defectuosa porque nunca se expidió orden de ejecución contra el demandado antes de expedirse citación contra los fiadores.
V. Que la sentencia apelada no se ajusta a las disposicio-nes de la Ley de abril 13, 1916.
VI. Que la sentencia apelada-es defectuosa porque la ci-tación en que se basa no se ajusta a la ley.
Para sostener el primer motivo del recurso alega la parte-apelante que habiéndose prestado la fianza en octubre Io. de-1914, y sido aprobada en 13 de abril de 1916, la ley que sirve de fundamento a la sentencia, esa ley no puede regular el' caso a menos que se le de efecto retroactivo contra el pre-cepto del artículo 3o. del Código Civil.
Opinamos que la Ley No. 27 de 13 de abril de 1916 es la reguladora del caso, sin que por ello se le dé efecto retroac-tivo.
Esa ley, que enmendó la ley para asegurar la efectividad de sentencias, según fué aprobada en marzo 1°., 1902, en-mendada por la ley posterior de marzo 12, 1903, dispone en su sección 2a. que la sección 16 de la referida ley (5248 de la Compilación) quede derogada, y en su lugar se insertará lo siguiente:
“Una vez firme la sentencia pronunciada a favor del litigante que hubiere qbtenido un mandamiento de embargo para asegurar la efectividad de dicha sentencia, si el .expresado mandamiento de embargo se hubiere suspendido o dejado sin efecto a virtud de fianza o consignación, se dispondrá la, confiscación de la fianza a favor de dicho litigante, y se expedirá orden de ejecución contra la parte condenada por la sentencia. Si la orden de ejecución fuere devuelta sin cumplimentar en todo o en parte, se expedirá nueva orden de ejecución contra los fiadores por el remanente que no haya sido satis-fecho, siguiéndose contra los fiadores el procedimiento establecido en los artículos 307 a 312, ambos inclusive, del Código de Enjuiciamiento. Civil.” - b
*290En la sección 3a. se dispone que la expresada Ley No. 27' regirá inmediatamente después de sil aprobación, la cual según se deja indicado tuvo lugar en 13 de abril de 1916.
La fianza prestada por Segundo Cadierno y Manuel Gó-mez en Io. de octubre de 1914, en la parte conducente dice así:
“.Por tanto, nosotros, Segundo Cadierno y Manuel Gómez, nos obli-gamos y obligamos a nuestros herederos, sucesores o administradores, a pagar a la demandante Arbona Hermanos la cantidad d'e $1,200 o cualquiera otra inferior a la misma. La anterior obligación la cons-tituimos libremente para responder a la demandante de la efectividad de la sentencia que en el presente caso haya de recaer, si es que la corte decide el litigio en su favor-, siendo entendido que recayendo sentencia en favor de la demandada, quedará nula esta fianza.”
El derecho de. Arbona Hermanos contra los fiadores, si bien reconoce por origen el contrato de fianza constituida en 1°. de octubre de 1914, no se causó propiamente ni pudo hacerse efectivo sino cuando después de haber quedado firme la sentencia pronunciada en el juicio, fué devuelta sin cum-plimiento la orden de ejecución librada contra el deudor. Entonces y no antes es que pudo ejercitarse contra los fia-dores la acción de fianza para hacer efectiva su responsa-bilidad subsidiaria. Ese es el texto de la ley y a él debemos atenernos. La sentencia se pronunció en 30 de' enero de 1915, y aunque no fué apelada, fueron interpuestos recursos de apelación contra resoluciones de la Corte de Distrito de Ponce de 19 de mayo de 1915 y mayo 19, 1916, en que estaba envuelta la cuestión legal de nulidad de dicha sentencia y que impedían por tanto su’cumplimiento hasta que se resol-vieran esos recursos, de los cuales el último fué resuelto en 16 de marzo de 1917, cuando ya estaba vigente la ley de' 13 de abril de 1916. Hasta la fecha de la decisión de ese úl-timo recurso por la Corte Suprema no puede decirse que quedó firme y en condiciones de ser ejecutada la sentencia de 30 de enero de 1915, y por tanto la ley aplicable al caso era la que regía en 16 de marzo de 1917 o sea la No. 27 de 13 de abril de 1916.
*291La circunstancia de que la obligación de fianza fuera cons tituída en Io. de octubre de 1914, en cuya fecha no podía dic-tarse sentencia contra los fiadores sin una acción ejercitada en forma en la cual tendrían los fiadores todas las defensas que hubiera podido aducir el demandado o deudor principal, entre éstas, la celebración del juicio en el distrito de su residencia o sea en San Juan, el derecho a ser juzgados por jurado, y la falta de jurisdicción sobre la persona del demandado principal, según alega la representación de la parte apelante, nada arguye contra la aplicación al caso de la Ley No. 27 de 13 de abril de 1916, aún en el supuesto de que tales alegaciones fueran admisibles. Dicha ley, como su texto indica, es de carácter adjetivo o procesal y no altera bajo concepto alguno los términos del contrato de fianza otorgado en octubre Io. de 1914. Sólo afecta al procedi-miento que debe seguirse para la ejecución de la sentencia.
Los estatutos destinados a cambiar el modo en qne hayan de verificarse los procedimientos judiciales cuando el cam-bio afecte al método de ejercitar un derecho y no al derecho mismo, se han de interpretar como aplicables a causas de acción que surgieron antes de la aprobación del estatuto, al igual que a las que surgieron después, y se ha sostenido ge-neralmente que tales estatutos son también de aplicación a las acciones que estuviesen pendientes a la fecha de la apro-bación del estatuto a falta de alguna cláusula en contrario. Sección 26, Am. &¡ Eng. Ene. of law, 695, y casos que se citan.
Eepetimos que la ley No. 27 de abril .13, 1916, afecta al método de ejercitar el derecho de fianza y no al derecho mismo. Dicha ley no tiene cláusula de reserva, y según su sección 3a. debía regir desde la fecha de la aprobación.
Siendo dicha ley la aplicable al caso, bajo cualquier as-pecto que se la considere, por las razones expuestas, en vir-tud de tales razones tenemos que llegar también a la conclu-sión de. que carecen de fundamento sólido los motivos 2°. y 5°. en que se apoya el recurso.
*292La ley de 13 de abril de 1916, como liemos dicho antes, no afecta a derecho sustancial alguno de los fiadores, ni que-branta el contrato de fianza, pues es principio generalmente admitido que si se deja sustituye o añade alguna disposi-ción al remedio existente a favor de un acreedor la obliga-ción contenida en el contrato no queda desvirtuada. Bronson v. Kinzie et al., 1 How. 310, 311; Tennessee v. Sneed, 96 U. S. 69, 74; N. O. City & Lake R. R. Co. v. New Orleans, 157 U. S. 219; State Savings Bank of Detroit v. Matthews, 123 Mich. 56; 6 R. C. L. 356 et seq.; 6 id. 294, 305, 309.
Los fiadores en virtud de dicha ley han tenido su día en corte en que han podido ser oídos y alegar sus defensas sin que por ello, puedan quejarse de que les ha faltado el debido procedimiento de ley. La cláusula de la Constitución Federal referente al debido procedimiento no controla las meras formas de procedimiento siempre que los requisitos funda-mentales de la notificación y de la oportunidad para defen-derse sean cumplidos. Louisville & Nashville R. R. Co. v. Schmidt, 177 U. S. 230, y Torres v. Lothrop, Luce & Company, 231 U. S. 171.
La ley de 13 de abril de 1916 ha tenido debido cumpli-miento y no son admisibles las alegaciones hechas por los apelantes al razonar el 4o. y 5o. motivos del recurso, de que. no se expidió orden de ejecución contra H. C. Christianson & Co. antes de expedirse citación contra los fiadores, y de que no se decretó la confiscación de la fianza.
Ciertamente qne la primera orden de ejecución o sea la de 25 de abril de 1917, nos referimos al cuarto motivo del recurso, fué expedida conjuntamente contra H. C. Christian-son & Company y contra los fiadores, y en cuanto a éstos era realmente nula; pero no sucede lo propio respecto de los deudores, y si era válida contra éstos, estaba autorizada la expedición de una orden de ejecución contra los fiadores al ser devuelta la primera sin diligenciar por carecer de bie-nes los deudores, en consonancia con los preceptos del Có-digo de Enjuiciamiento Civil que la ley de 13 de abril de 1916 *293declara aplicables al caso. Que la confiscación de fianza se bizo, nos referimos al 5o. motivo del recurso, lo demuestra claramente la sentencia dictada contra los fiadores en 23 de junio de 1917 obligándolos a pagar el montante de la fianza después de haberse expedido sin éxito favorable orden de ejecución contra la parte condenada por la sentencia. La ley fue cumplida snstancialmente y no importa que por modo expreso no se decretara la confiscación de la fianza que prác-ticamente fué confiscada.
En cuanto al 6o. motivo del recurso, es cierto que Cadierno & Gómez sólo se obligaron a pagar a Arbona Hermanos la cantidad de $1,200 o cualquiera otra inferior a la misma para responder a la demandante de la efectividad de la sentencia que en el caso recayera decidiéndose el litigio en su favor, y que en el emplazamiento se les apercibía de dictarse sen-tencia contra ellos, si no comparecían en término a alegar sus defensas, condenándoles al pago del montante de la sen-tencia recaída ascendente a la suma de $1,000 de principal y de $221.82 por costas, gastos, desembolsos y honorarios de abogado, cuyas partidas dan el total de $1,221.82, cantidad superior a la de la fianza; pero en el mismo emplazamiento se consignó la cláusula “hasta el montante de $1,200 de la fianza,” y por tanto no puede afirmarse que fueran aperci-bidos de cobro de una cantidad superior a la que estaban obli-gados a pagar en virtud del contrato de fianza.
La falta del nombre del abogado de la demandante en el emplazamiento, de que se quejan los apelantes, es una mera irregularidad de que los fiadores pudieron aprovecharse compareciendo ante la corte y pidiendo que se subsanara el defecto, pero éste no puede alegarse por primera vez en ape-lación. Serrano v. Berdiel, et al, 22 D. P. R. 445.
Por.el juicio que hemos formado del caso ocioso se hace considerar y decidir si los preceptos del Código de Enjuicia-miento Civil a que se refiere la ley de 13 de abril de 1916, serían también aplicables a un caso como el presente antes de *294la aprobación de la expresada ley, cuya cuestión ha sido le-vantada por la parte apelada.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Asociado Sr. Wolf firmó “conforme con la senten-cia.”
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este. caso.